DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wingerter EP 2980000 B1 (hereinafter “Wingerter”).
Regarding claims 1 and 9 (an ATM) and method claim 17, Wingerter discloses an image forming apparatus (1), comprising: 
an image forming section (3) configured to form an image on a sheet; 

a sheet conveyance roller (6) configured to convey the sheet to the sheet discharge port; 
a movable sheet guide (10), arranged in such that a first imaginary line (annotated FIG. 1A, shown below, mentions a line can be drawn from top of conveyance roller 6 to an upper edge of the sheet discharge port) from a position where the sheet conveyance roller contacts the sheet to an upper edge (see top surface of protrusion in FIG. 1A below) of the sheet discharge port passes through a cross-sectional area of the movable sheet guide, arranged in such a manner that a secondary imaginary line (annotated FIG. 1A, shown below, mentions a second line can be drawn from top of conveyance roller 6 to a lower edge of the sheet discharge port)  from a position where the sheet conveyance roller contacts the sheet to a lower edge (see bottom surface of protrusion in FIG. 1A below)  of the sheet discharge port passes through the cross-sectional area of the she movable sheet guide, the movable sheet guide is configured to move in a direction towards and away from a surface of the sheet; and 

    PNG
    media_image1.png
    778
    1049
    media_image1.png
    Greyscale

a guide sensor (S1, S2) configured to detect movement of the movable sheet guide.
Regarding claims 2 and 10, wherein a sheet conveyance path from a portion of the sheet conveyance roller contacting the sheet to the sheet discharge port includes a V-shaped (see annotated Fig. 1B, below, shows downstream portion of guide plate 13) or arc-shaped curved portion.


    PNG
    media_image2.png
    473
    834
    media_image2.png
    Greyscale

Regarding claims 3 and 11, wherein the movable sheet guide is arranged on an interior angle side of the V shape or on an inner periphery side of the arc shape.
	Regarding claims 4, 12, and 18, further comprising: a control section (20) configured to control operations of the sheet conveyance roller (“printing process is terminated and/or the paper is cut off”) to interrupt conveyance of the sheet when the guide sensor detects that the movable sheet guide is moved in a direction away from the surface of the sheet from a home position, and resumes conveyance of the sheet when the guide sensor detects that the movable sheet guide returns to the home position (after clearance by a user).
	Regarding claims 7 and 15, wherein the movable sheet guide is positioned between the sheet conveyance roller and the sheet discharge port.
	Regarding claims 8, 16 and 20, wherein the movable sheet guide is configured to contact the sheet between the sheet conveyance roller and the sheet discharge port.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wingerter in view of Campanini US 2016/0355035 A1 (hereinafter “Campanini”).
Regarding claims 5, 13, and 19, Wingerter teaches the claimed invention except wherein the control section transmits an error signal when the movable sheet guide does not return to the home position within a set time period.  
Campanini, with reference to para. [0057]-[0058], teaches a similar jam detection device that is programmed to count a preset wait period to allow for a sheet to recover.  If after the preset wait period the issue is not resolved than an error signal is transmitted.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Wingerter with transmitting an error signal when the movable sheet guide does not return to the home position within a set time .
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wingerter in view of Campanini US 8,070,371 (hereinafter “Campanini ‘371”).
Regarding claims 6 and 14, Wingerter teaches the claimed invention except for explicitly teaching wherein the movable sheet guide has a width larger than a width of the sheet.
Campanini ‘371 teaches a similar device with a movable sheet guide (1, refer to FIGS. 1, 3, AND 4) with a width larger than a width of the sheet to ensure that the entire width of a sheet is effectively guided to toward a discharge port 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Wingerter’s movable sheet guide with a width larger than a width of the sheet as taught by Campanini to ensure that the entire width of a sheet is effectively guided to toward the discharge port.
Response to Arguments
Applicant's arguments filed 4/19/2021 have been fully considered but they are not persuasive. 
Applicant amended claim 1.  Applicant argues on page 9 of Remarks that the movable guide plate (10) of Wingerter “constitutes a sheet discharge port”, whereas the claim requires the sheet discharge port to be separate from the movable sheet guide.
In response, the examiner has provided a clear interpretation of the “sheet discharge port” and the “movable sheet guide” with regards to the Wingerter reference.  
Since the arguments presented by Applicant are not persuasive, the independent claims stand finally rejected by the same art presented in the office action  (also refer to cited reference of Campanini US 8,070,371 that also appears to read on the independent claims, as noted in the section below).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note:  Previously cited reference of Campanini US 8,070,371 also appears to read on at least all of the independent claims (image forming section-4, sheet discharge port-6 in FIG. 5, sheet conveyance roller-roller of section 4, movable sheet guide-1, guide sensor-11, and using FIGS. 1 and 5, a first imaginary line and a second imaginary line drawn both from the sheet conveyance roller toward upper and lower edges of sheet discharge port 6 would cross movable sheet guide 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656